Citation Nr: 0321374	
Decision Date: 08/26/03    Archive Date: 09/02/03

DOCKET NO.  97-10 635	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent 
for the residuals of surgical flap procedures of the right 
and left pectoralis major with partial sternectomy and scars 
of the mid-line, left chest, and right shoulder.

2.  Entitlement to an initial rating in excess of 10 percent 
for the residuals of a flap procedure of the right rectus 
abdominis.

3.  Entitlement to an initial rating in excess of 10 percent 
for restrictive lung disease resulting from a partial 
sternectomy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The veteran, who is the appellant in this case, served on 
active duty from April 1954 to November 1964.

The issues on the title page were previously before the Board 
of Veterans' Appeals (Board) in September 2001, at which time 
they was remanded for further development.  Following the 
requested development, the Department of Veterans Affairs 
(VA) Regional Office (RO) in Cleveland, Ohio, confirmed and 
continued the denial of an initial rating in excess of 20 
percent for the residuals of surgical flap procedures of the 
right and left pectoralis major with partial sternectomy and 
scars of the mid-line, left chest, and right shoulder; an 
initial rating in excess of 10 percent for the residuals of a 
flap procedure of the right rectus abdominis; and initial 
rating in excess of 10 percent for restrictive lung disease 
resulting from a partial sternectomy.  In so doing, the RO 
specifically denied entitlement to separate ratings for scars 
of the mid-line, left chest, and right shoulder.  The case 
has since been returned to the Board for further appellate 
action.


FINDINGS OF FACT

1.  The residuals of surgical flap procedures of the right 
and left pectoralis major with partial sternectomy and scars 
of the mid-line, left chest, and right shoulder are 
manifested primarily by complaints of pain and pain on 
motion.  
2.  The residuals of a flap procedure of the right rectus 
abdominis are manifested primarily by complaints of pain and 
pain on motion.  

3.  For the period preceding September 30, 1997, the 
veteran's respiratory disability was manifested primarily by 
chest discomfort on upper body motion and shortness of breath 
on exertion. 

4.  From September 30, 1997, through April 3, 2000, the 
veteran's respiratory disability was productive of a forced 
expiratory volume after one second (FEV-1) of 59 percent of 
predicted and of 66 percent of predicted.

5.  Since April 4, 2000, the veteran's respiratory disability 
has been productive of an FEV-1 as low as 43 percent of 
predicted and a diffusion capacity (DLCO) as low as 41 
percent of predicted.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for the 
residuals of surgical flap procedures of the right and left 
pectoralis major with partial sternectomy and scars of the 
mid-line, left chest, and right shoulder have not been met.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107(b) (West 1991 
and Supp. 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.7, 
4.55, 4.56, 4.69, 4.73, Diagnostic Code (DC) 5303 (2002).

2.  The criteria for an initial rating in excess of 10 
percent for the residuals of a flap procedure of the right 
rectus abdominis have not been met.  38 U.S.C.A. §§ 1155, 
5102, 5103, 5103A, 5107(b) (West 1991 and Supp. 2002); 
38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.7, 4.55, 4.56, 4.73, 
DC 5319 (2002).

3.  For the period preceding September 30, 1997, the criteria 
for a 20 percent rating for the veteran's respiratory 
disability were met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 
5107(b) (West 1991 and Supp. 2002); 38 C.F.R. §§ 3.102, 
3.159, 4.1, 4.2, 4.7, 4.97, DC 6818 (effective prior to 
October 7, 1996). 
4.  From September 30, 1997, through April 3, 2000, the 
criteria for a 30 percent rating for the veteran's 
respiratory disability were met.  38 U.S.C.A. §§ 1155, 5102, 
5103, 5103A, 5107(b) (West 1991 and Supp. 2002); 38 C.F.R. 
§§ 3.102, 3.159, 4.1, 4.2, 4.7, 4.97, DC 6844 (2002) 
(effective October 7, 1996).

5.  Since April 4, 2000, the criteria for a 60 percent rating 
for the veteran's respiratory disability have been met.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107(b) (West 1991 
and Supp. 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.7, 
4.97, DC 6844 (2002) (effective October 7, 1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist

During the pendency of this appeal, there was a significant 
change in the law.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as 
amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2001)).  That law redefined the 
obligations of the VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A.  In 
August 2001, the VA published final rules implementing the 
VCAA.  66 Fed. Reg. 45620 (August 29, 2001) (codified as 
amended at 38 C.F.R. §§ 3.102, 3.156, 3.159, and 3.326(a)).  

By virtue of information sent to the veteran in the Board's 
remand of September 2001; the Statement of the Case (SOC); 
the Supplemental Statements of the Case (SSOC's); and a 
letter, dated in October 2001, the veteran and his 
representative were notified of evidence necessary to 
substantiate his claims of entitlement to increased ratings 
for the residuals of surgical flap procedures of the right 
and left pectoralis major with partial sternectomy and scars 
of the mid-line, left chest, and right shoulder; the 
residuals of a flap procedure of the right rectus abdominis; 
and restrictive lung disease resulting from a partial 
sternectomy.  Indeed, the SSOC issued in May 2003 sets forth 
the provisions of 38 C.F.R. § 3.159.  Those provisions 
informed the veteran of what evidence and information VA 
would obtain for him, with specific references to such 
materials as government reports and medical records.  The RO 
also explained what information and evidence the veteran 
needed to provide.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

Evidence received in association with the veteran's appeal 
consists of VA medical reports reflecting the veteran's 
surgery in May 1989, December 1989, and August 1990; VA 
outpatient records, reflecting the veteran's treatment from 
September 1996 to May 2003; the reports of VA examinations 
performed in September 1996, October 1997, March and April 
1998, April 2000, and March 2003; a report of the veteran's 
VA hospitalization from February to March 1997; an opinion 
from a VA physician, dated in June 1997; and the transcript 
of the veteran's hearing on appeal held at the RO in June 
1997.

After reviewing the record, the Board finds that the RO has 
met its duty to assist the veteran in the development of the 
issues concerning increased ratings for the residuals of 
surgical flap procedures of the right and left pectoralis 
major with partial sternectomy and scars of the mid-line, 
left chest, and right shoulder; the residuals of a flap 
procedure of the right rectus abdominis; and for restrictive 
lung disease resulting from a partial sternectomy.  In fact, 
it appears that all relevant evidence identified by the 
veteran has been obtained and associated with the claims 
folder.  In this regard, it should be noted that he has not 
identified any outstanding evidence (which has not been 
sought by the VA) which could be used to support any of the 
foregoing issues.  Accordingly, there is no need for further 
development of the evidence in order to meet the requirements 
of the VCAA.  

II.  The Facts and Analysis

The veteran seeks entitlement to increased ratings for the 
residuals of surgical flap procedures of the right and left 
pectoralis major with partial sternectomy and scars of the 
mid-line, left chest, and right shoulder; the residuals of a 
flap procedure of the right rectus abdominis; and restrictive 
lung disease resulting from a partial sternectomy.
Disability evaluations are determined by comparing the 
manifestations of a particular disability with the criteria 
set forth in the DC's of the Schedule for Rating 
Disabilities.  38 U.S.C.A. § 1155, 38 C.F.R. Part 4 (2002).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7. 

In accordance with 38 C.F.R. §§ 4.1 and 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all 
evidence of record pertaining to the history of the 
disabilities at issue.  

The RO's decisions in October 1996 and April 2001, which 
granted entitlement to VA compensation benefits pursuant to 
38 U.S.C.A. § 1151 for the residuals of surgical flap 
procedures of the right and left pectoralis major with 
partial sternectomy and scars of the mid-line, left chest, 
and right shoulder; the residuals of a flap procedure of the 
right rectus abdominis; and for restrictive lung disease 
resulting from a partial sternectomy, were initial rating 
awards.  As held in AB v. Brown, 6 Vet. App. 35, 38 (1993), 
"on a claim for an original or an increased rating, the 
claimant will generally be presumed to be seeking the maximum 
benefit allowed by law and regulation."  When an initial 
rating award is at issue, a practice known as "staged" 
ratings may apply.  That is, at the time of an initial 
rating, separate ratings can be assigned for separate periods 
of time based on the facts found.  Fenderson v. West, 12 Vet. 
App. 119 (1999). 

A.  The Left and Right Pectoralis Major and The Right Rectus 
Abdominis

During the pendency of the veteran's appeal, the regulations 
regarding the evaluation of muscle disabilities were amended 
effective as of July 3, 1997.  62 Fed. Reg. 30235 (June 3, 
1997).  Where the law or regulation changes after a claim has 
been filed or reopened but before the administrative or 
judicial appeal process has been concluded, the version more 
favorable to the appellant should be applied unless provided 
otherwise by statute.  Karnas v. Derwinski, 1 Vet. App. 308, 
312-313 (1991).  If the revised version of the regulation is 
more favorable, the retroactive reach of that regulation 
under 38 U.S.C.A. § 5110(g) (West 1991), can be no earlier 
than the effective date of that change.  Accordingly, the 
Board must apply only the earlier version of the regulation 
for the period prior to the effective date of the change.  
VAOPGCPREC 3-00.  

In evaluating upper extremity disability, it is often 
necessary to distinguish the predominant or major upper 
extremity from the minor upper extremity, as such a 
distinction may affect the criteria for a particular level of 
impairment.  38 C.F.R. § 4.69.  In this case, the evidence 
shows that the veteran is right handed.

The RO has rated the residuals of surgical flap procedures of 
the right and left pectoralis major in accordance with 
38 C.F.R. § 4.71a, DC 5303.  That DC underwent no substantive 
change in the 1997 revisions.  It is applicable to Muscle 
Group III, the intrinsic muscles of shoulder girdle, i.e., 
the pectoralis major I (clavicular) and the deltoid.  Such 
muscles control elevation and abduction of arm to the level 
of the shoulder; and act with the pectoralis major II 
(costosternal) and latissmus dorsi and teres major in 
controlling the forward and backward swing of arm.  A 
noncompensable rating is warranted for slight impairment of 
the major or minor shoulder.  A 20 percent rating is 
warranted for moderate impairment of the major or minor 
shoulder.  A 30 percent rating is warranted for moderately 
severe impairment of the major shoulder, while a 20 percent 
rating is warranted for moderately severe impairment of the 
minor shoulder.  

The residuals of a flap procedure involving the right rectus 
abdominis are rated under 38 C.F.R. § 4.73, DC 5319.  That DC 
also underwent no substantive change in the 1997 revisions.  
That code is applicable to Muscle Group XIX which consist of 
the muscles of the abdominal wall, i.e., the rectus 
abdominis; the external oblique; the internal oblique; the 
transversalis; and the quadratus lumborum.  Their function is 
support and compression of abdominal wall and lower thorax; 
flexion and lateral motions of spine; and aids or cooperates 
in strong downward movements of the arm.  A 10 percent rating 
is warranted for moderate impairment, while a 30 percent 
rating is warranted for moderately severe impairment.  

In evaluating muscle injuries from gunshot wounds or other 
trauma, consideration is given to the history and complaints 
associated with the particular injury, as well as the current 
objective findings.  38 C.F.R. § 4.56.  Such factors, 
however, are only guidelines which are to be considered with 
all evidence in the individual case. Robertson v. Brown, 5 
Vet. App. 70 (1993).  

The revised version of 38 C.F.R. § 4.56 eliminates the 
requirement for evidence of unemployability, if present, 
which was used to show that the residuals of the veteran's 
muscle injury were productive of moderately severe or severe 
impairment.  38 C.F.R. § 4.56 (c)(now 38 C.F.R. 
§ 4.56(d)(3)(ii)).  The new regulations also eliminate the 
requirement that the objective findings associated with 
moderately severe muscle injury include a large entry wound 
scar.  38 C.F.R. § 4.56(c) (now 38 C.F.R. § 4.56(d)(3)(iii)).  
Otherwise the old and new provisions of 38 C.F.R. § 4.56 are 
essentially the same, and any changes are non substantive. 

For VA rating purposes, the cardinal signs and symptoms of 
muscle disability are loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, impairment of 
coordination and uncertainty of movement.  38 C.F.R. 
§ 4.56(c).

Under 38 C.F.R. § 4.56(d), disabilities resulting from muscle 
injuries rated in accordance with the criteria in DC's 5301 
through 5323 are classified under various degrees of 
impairment such as slight, moderate, or moderately severe.  
In determining the level of impairment, the following 
criteria are considered: 

(1) Slight disability of the muscles.

(i) The type of injury consists of a 
simple wound of the muscle without 
debridement or infection.  

(ii) Records show that the wound 
usually heals with good functional 
results and no cardinal signs or 
symptoms of muscle disability as 
defined by the VA.  

(iii)  The objective findings 
consist of a minimal scar; no 
evidence of fascial defect, atrophy, 
or impaired tonus; and no impairment 
of function or of metallic fragments 
retained in the muscle tissue.  38 
C.F.R. § 4.56(d)(1). 

(2) Moderate disability of the muscles.  

(i) The type of injury may typically 
result from a through and through or 
deep penetrating wound of short 
track from a single bullet, small 
shell, or shrapnel fragment, without 
the explosive effect of a high 
velocity missile and residuals of 
debridement or prolonged infection.  

(ii) The record shows consistent 
complaints of one or more of the 
cardinal signs and symptoms of 
muscle disability, particularly a 
lowered threshold of fatigue after 
average use, affecting the 
particular functions controlled by 
the injured muscles.  

(iii) The objective findings include 
entrance and, possibly, exit scars, 
small or linear, indicating a short 
track of the missile through muscle 
tissue; some loss of deep fascia or 
muscle substance or impairment of 
muscle tonus; and loss of power or 
lowered threshold of fatigue when 
compared to the sound side.  

(3) Moderately severe disability of 
muscles. 

(i) The type of injury consists of a 
through and through or deep 
penetrating wound by small high 
velocity missile or large low-
velocity missile, with debridement, 
prolonged infection, or sloughing of 
soft parts, and intermuscular 
scarring. 

(ii) The evidence shows 
hospitalization for a prolonged 
period for treatment of wound.  
There is a record of consistent 
complaint of the cardinal signs and 
symptoms of muscle disability and, 
if present, evidence of inability to 
keep up with work requirements. 

(iii) The objective findings consist 
of entrance and (if present) exit 
scars indicating track of missile 
through one or more muscle groups.  
There are indications on palpation 
of loss of deep fascia, muscle 
substance, or normal firm resistance 
of muscles compared with sound side.  
Tests of strength and endurance 
compared with sound side demonstrate 
positive evidence of impairment. 

There are six muscle groups which comprise the anatomical 
region of the shoulder and arm girdle.  For compensable 
muscle group injuries which are in the same anatomical 
region, but do not act on the same joint, the evaluation for 
the most severely injured joint is increased by one level and 
used as the combined evaluation for the affected muscle 
groups.  38 C.F.R. § 4.55(e).  Accordingly, a single 
disability evaluation is applicable for both shoulders.  

The United States Court of Veterans Appeals (now the United 
States Court of Appeals for Veterans Claims, hereinafter 
Court) has considered the question of functional loss as it 
relates to the adequacy of assigned disability ratings.  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  In DeLuca, the 
Court held that 38 C.F.R. § 4.40 required consideration of 
factors such as lack of normal endurance, functional loss due 
to pain and pain on use, specifically limitation of motion 
due to pain on use including that experienced during flare 
ups.  The Court also held that 38 C.F.R. § 4.45 required 
consideration of weakened movement, excess fatigability, and 
incoordination.  Moreover, the Court stated that there must 
be a full description of the effects of the disability on the 
veteran's ordinary activity.  38 C.F.R. § 4.10. 

In 1977 and 1989, the veteran underwent coronary artery 
bypass grafts.  Following the second operation, the veteran 
developed a sternal infection, including osteomyelitis.  
Treatment measures included a December 1989 procedure in 
which the veteran received a left pectoralis major pedicle 
flap.  During additional surgery in August 1990, he underwent 
debridement of the skin, subcutaneous fat, muscle, and bone; 
a right rectus abdominal flap; a right pectoralis major 
muscle flap; and a left pectoralis major myocutaneous flap.  
The latter procedures involved resection of the 2/3 of the 
sternum as well as major portions of the left inferior ribs.  
Following the surgery, the veteran's scars reportedly healed 
well (See, e.g., the report of the VA examination, performed 
in September 1996).  

Since the veteran's compensation benefits became effective 
April 8, 1994, the residuals of surgery concerning his left 
and right pectoralis major and the residuals of his abdominal 
surgery have been manifested primarily by complaints of pain 
and pain on motion (See, e.g., the reports of the VA 
examinations performed in September 1996, October 1997, and 
April 2000).  He has, however, demonstrated a full range of 
motion in the upper body generally, and in the upper and 
lower extremities, specifically.  Indeed, there is no 
consistent record of complaint of the cardinal signs or 
symptoms of muscle disability in either the shoulders or 
abdomen, and he demonstrates no such signs or symptoms, i.e., 
loss of power, weakness, lowered threshold of fatigue, 
fatigue-pain, impairment of coordination, and/or uncertainty 
of movement.  Moreover, there is no evidence of any 
associated neurologic deficits, adhesions or damage of the 
tendons or bones or joints.  Finally, there is no evidence 
that the abdominal area or the anatomical region of the left 
and right shoulder is productive of any more than moderate 
impairment.  Accordingly, a schedular rating in excess of 20 
percent for the veteran's bilateral shoulder disability is 
not warranted at this time.  A schedular rating in excess of 
10 percent is also not warranted for the veteran's abdominal 
disability.

In arriving at these decisions, the Board notes that the 
associated surgical scars of the mid-line, left chest, and 
right shoulder are generally reported to be well-healed 
without skin breakdown; inflammation or drainage; or pain to 
palpation.  In fact, there is no evidence that they are 
productive of any impairment apart from the surgical 
residuals of the right and left pectoralis major and 
abdominal area for which compensation is already being paid.  
The evaluation of the same manifestation under different 
diagnoses constitutes pyramiding and is to be avoided.  
38 C.F.R. § 4.14 (2002).  Accordingly, separate ratings for 
the veteran's surgical scars are not warranted.  

B.  Restrictive Lung Disease

In October 1996, when the RO granted entitlement to 
compensation, pursuant to 38 U.S.C.A. § 1151, the residuals 
of the veteran's partial sternectomy and left pectoralis flap 
surgery were rated in accordance with 38 C.F.R. § 4.71a, DC's 
5000 and 5297.  Under DC 5000, a 10 percent rating was 
warranted for osteomyelitis (acute, subacute, or chronic) 
which had been inactive, following repeated episodes, and 
there had been no evidence of active infection in the 
previous five years.  A 20 percent rating was warranted for a 
discharging sinus or other evidence of active infection 
within the previous five years.  A 30 percent rating was 
warranted for osteomyelitis with definite involucrum or 
sequestrum, with or without a discharging sinus.  

Under DC 5297, a 10 percent rating was warranted for the 
removal of one rib or for the resection of two or more ribs 
without regeneration.  A 20 percent rating was warranted for 
the removal of two ribs, and a 30 percent rating was 
warranted for the removal of three or four ribs.  The rating 
for rib resection or removal was not to be applied with 
ratings for purulent pleurisy, lobectomy, pneumonectomy, or 
injuries of the pleural cavity.  38 C.F.R. § 4.71a, DC 5297, 
Note 1.  Rib resection was to be considered as rib removal, 
however, as rib removal in thoracoplasty performed for 
collapse therapy or to accomplish obliteration of space and 
was to be combined with the rating for lung collapse, or with 
the rating for lobectomy, pneumonectomy, or the graduated 
ratings for pulmonary tuberculosis.  38 C.F.R. § 4.71a, DC 
5297, Note 2.  
At the outset of the veteran's claim, the residuals of 
injuries of the pleural cavity, including gunshot wounds, 
were rated in accordance with 38 C.F.R. § 4.97, DC 6818.  A 
20 percent rating was warranted for moderate impairment in 
which the bullet or missile was retained in the lung with 
pain or discomfort on exertion; or with scattered rales or 
some limitation of excursion of the diaphragm or of lower 
chest expansion.  A 40 percent rating was warranted for 
moderately severe impairment with pain in the chest and 
dyspnea on moderate exertion (by exercise tolerance testing), 
adhesions of the diaphragm, with excursions restricted, 
moderate myocardial deficiency, and one or more of the 
following:  thickened pleura, restricted expansion of the 
lower chest, compensating contralateral emphysema, deformity 
of the chest, scoliosis, or hemoptysis at intervals.  

Disabling injuries of the shoulder girdle (Muscle Groups I to 
IV) were to be rated separately for combination.  38 C.F.R. 
§ 4.97, DC 6818, Note 1.  It was also noted that disability 
persists in penetrating chest wounds, with or without a 
retained missile, in proportion to interference with 
respiration and circulation, which could become apparent 
after slight exertion or only under extra stress.  Records of 
examination, both before and after exertion, controlled with 
fluoroscopic and proper blood pressure determination, were 
essential for the proper evaluation of disability.  Exercise 
tolerance tests were to have regard both to dyspnea on 
exertion and to continued acceleration of the pulse rate 
beyond physiological limits.  38 C.F.R. § 4.97, DC 6818, Note 
2.  

During the course of the appeal, VA issued changes with 
respect to the criteria for rating respiratory disorders.  61 
Fed. Reg. 46720 (1996) (effective October 7, 1996, and 
codified at 38 C.F.R. § 4.97, DC's 6502 - through 6845).  
Inasmuch as the veteran's claim was filed before the 
regulatory change occurred, he is entitled to application of 
the version most favorable to him.  Karnas v. Derwinski, 1 
Vet. App. 308, 313 (1991); see also VAOPGCPREC 3-00.  

Under the revised regulations, gunshot wounds of the pleural 
cavity with a bullet or missile retained in lung, pain or 
discomfort on exertion, or with scattered rales or some 
limitation of excursion of diaphragm or of lower chest 
expansion is rated at least 20-percent disabling.  Disabling 
injuries of shoulder girdle muscles (Groups I to IV) are 
separately rated and combined with ratings for respiratory 
involvement. 38 C.F.R. § 4.97, DC's 6840 - 6845, Note (3).  

Under the revised regulations, the residuals of surgery 
(lobectomy, pneumonectomy, etc.) are rated under a general 
formula for restrictive lung disease.  A 10 percent rating is 
warranted for a FEV-1 of 71- to 80-percent of predicted, or; 
a ratio of FEV-1 to FVC of 71 to 80 percent or; a diffusion 
capacity of carbon monoxide in a single breath (DLCO (SB)) of 
66- to 80-percent of predicted.  A 30 percent rating is 
warranted for an FEV-1 of 56- to 70-percent of predicted, or; 
a ratio of FEV-1/FVC of 56 to 70 percent or; a DLCO (SB) of 
56- to 65-percent of predicted.  A 60 percent rating is 
warranted for an FEV-1 of 40- to 55-percent of predicted, or; 
a ratio of FEV-1/FVC of 40 to 55 percent or; a DLCO (SB) of 
40- to 55-percent of predicted, or; maximum oxygen 
consumption of 15 to 20 ml/kg/min (with cardiorespiratory 
limit).  A 100 percent schedular rating is warranted when the 
FEV-1 is less than 40 percent of predicted, or; the ratio of 
FEV-1/FVC is less than 40 percent, or; the DLCO (SB) is less 
than 40-percent of predicted, or; when the maximum exercise 
capacity is less than 15 ml/kg/min oxygen consumption (with 
cardiac or respiratory limitation), or; cor pulmonale (right 
heart failure), or; right ventricular hypertrophy, or; 
pulmonary hypertension (shown by Echocardiogram or cardiac 
catheterization), or; episode(s) of acute respiratory 
failure, or; when the veteran requires outpatient oxygen 
therapy. 

A 100-percent rating shall be assigned for pleurisy with 
empyema, with or without pleurocutaneous fistula, until 
resolved.  38 C.F.R. § 4.97, DC's 6840 - 6845, Note (1).  
Following episodes of total spontaneous pneumothorax, a 
rating of 100 percent shall be assigned as of the date of 
hospital admission and shall continue for three months from 
the first day of the month after hospital discharge.  
38 C.F.R. § 4.97, DC's 6840 - 6845, Note (2).  

A review of the evidence discloses that from the effective 
date of compensation for the veteran's restrictive lung 
disease (April 8, 1994), his osteomyelitis had been inactive, 
following repeated episodes, and there had been no evidence 
of active infection in the previous five years.  Moreover, 
there was no evidence that he had undergone anymore than 
resection of multiple ribs.  Thus, there was no schedular 
basis for a rating in excess of 10 percent under 38 C.F.R. 
§ 4.71a, DC 5000 or 38 C.F.R. § 4.71a , DC 5297.  

Through October 6, 1996, the date prior to the effective date 
of the revised regulations for respiratory disorders, the 
veteran experienced chest discomfort and shortness of breath 
on exertion (See, e.g., the report of the VA examination 
performed in September 1996).  Such findings more nearly 
reflected moderate impairment for which a 20 percent rating 
was warranted under 38 C.F.R. § 4.97, DC 6818.  38 C.F.R. 
§ 4.7.  There was no evidence, however, of moderately severe 
impairment with dyspnea on moderate exertion (by exercise 
tolerance testing) or adhesions of the diaphragm with 
restricted excursions.  Although the veteran had coronary 
artery disease for which he had undergone coronary artery 
bypass grafting, there was no evidence of thickened pleura; 
restricted expansion of the lower chest; compensating 
contralateral emphysema; deformity of the chest; scoliosis; 
or hemoptysis at intervals.  Consequently, for the period 
prior to October 7, 1996, a 20 percent rating and no more was 
warranted for the veteran's lung disease.

Since October 7, 1996, the revised regulations are more 
favorable to the veteran.  Although he continued to complain 
primarily of chest pain and dyspnea on exertion, PFT's show 
that as early as September 30, 1997, he demonstrated a 
reduced FEV-1 of 59 and 66 percent before and after the 
introduction of bronchodilators, respectively.  PFT's 
performed by the VA in March 1998 essentially confirmed those 
findings.  Such findings were compatible with a rating of 30 
percent for respiratory disability under 38 C.F.R. § 4.97, DC 
6844.  

PFT's performed in conjunction with a VA respiratory 
examination on April 4, 2000, show that the veteran's FEV-1 
had dropped to 50 before the introduction of bronchodilators 
and to 56 after the administration of bronchodilators.  The 
DLCO had dropped to 41 percent of predicted which reportedly 
indicated a severe loss of function of the capillary surface.  
Although the diagnosis continued to be moderate small airway 
disease and mild restrictive lung disease, the noted 
percentages were compatible with a 60 percent rating under 
38 C.F.R. § 4.97, DC 6844.  PFT's performed in March 2003 
revealed continued deterioration in the veteran's FEV-1 to 43 
percent of predicted prior to bronchodilators and 51 percent 
of predicted after the bronchodilators.  Although the DLCO 
had increased to 59 percent of predicted, the findings 
continued to be compatible with a 60 percent disability 
rating under application 38 C.F.R. § 4.97, DC 6844.  There is 
no evidence, however, that the veteran's respiratory disorder 
is totally incapacitating or otherwise productive of any more 
than a 60 percent rating under the old or new criteria.  
Indeed, there is no evidence that the FEV-1 or FEV-1/FVC or 
DLCO is less than 40 percent of predicted, or; that the 
maximum exercise capacity is less than 15 ml/kg/min oxygen 
consumption (with cardiac or respiratory limitation), or; 
that the veteran requires outpatient oxygen therapy.  
Moreover, there is no evidence of cor pulmonale (right heart 
failure), or right ventricular hypertrophy, or pulmonary 
hypertension (shown by Echocardiogram or cardiac 
catheterization), or; episode(s) of acute respiratory 
failure; or active osteomyelitis.  Therefore, a 60 percent 
rating, and no more, is warranted for the veteran's 
respiratory disorder, effective April 4, 2000.  

In arriving at this decision, the Board is well aware that 
the veteran's respiratory impairment is composed of his 
service-connected restrictive lung disease and non-service-
connected cardiovascular disease, small airway disease, 
chronic obstructive pulmonary disease, and asthma.  Indeed, 
in its September 2001 remand, the Board requested that the VA 
examiner comment, to the degree possible, which symptoms were 
due to restrictive lung disease and which were due to 
congestive heart failure and chronic obstructive pulmonary 
disease.  While the examiner characterized the veteran's 
restrictive lung disease as mild, it was, apparently, not 
medically feasible to delineate the percentage ratings which 
were due to the veteran's respiratory disability for which he 
received compensation and those for which he did not.  
Therefore, under the new rating criteria, the Board will 
grant the veteran's appeal to the extent noted above.  In so 
doing, the Board has effectively assigned staged ratings 
noted in Fenderson.


C.  Extraschedular Considerations

The Board has also considered the possibility of referring 
this case to the Director of the VA Compensation and Pension 
Service for possible approval of an extraschedular rating for 
the disabilities at issue.  The evidence, however, does not 
show such an exceptional or unusual disability picture, with 
such related factors as marked interference with employment 
or frequent periods of hospitalization, as to render 
impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2002).  Rather, the 
record shows that the veteran has worked as a road and bridge 
supervisor for many years and that the various residuals of 
his sternectomy are those contemplated by the regular 
schedular standards.  It must be emphasized that the 
disability ratings are not job specific.  They represent as 
far as can practicably be determined the average impairment 
in earning capacity as a result of diseases or injuries 
encountered incident to military service and their residual 
conditions in civilian occupations.  Generally, the degrees 
of disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations of 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1.  Absent competent evidence 
to the contrary, the Board finds no reason for further action 
under 38 C.F.R. § 3.321(b)(1). 




ORDER

Entitlement to an initial rating in excess of 20 percent for 
the residuals of surgical flap procedures of the right and 
left pectoralis major with partial sternectomy and scars of 
the mid-line, left chest, and right shoulder is denied.

Entitlement to an initial rating in excess of 10 percent for 
the residuals of a flap procedure of the right rectus 
abdominis is denied.  

Entitlement to a 20 percent rating for the veteran's 
respiratory disability, for the period preceding September 
30, 1997, is granted.  

Entitlement to a 30 percent rating for the veteran's 
respiratory disability, for the period from September 30, 
1997, through April 3, 2000, is granted.  

Entitlement to a 60 percent rating for the veteran's 
respiratory disability, since April 4, 2000, is granted.  



	                     
______________________________________________
	G. H. SHUFELT
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 


